On this appeal from so much of the fifth, separate and partial final decree of the Supreme Court, Queens County, dated February 14, 1974, as contains an award for Damage Parcel No. 57, the attorneys for the respective parties have entered into a memorandum agreement dated February 27, 1975, at a conference held in this court on that day,, agreeing that the decree be modified as set forth in said memorandum and have also entered into a further stipulation to the same effect dated April 9, 1975. In accordance with the foregoing, said decree is modified by reducing the fee award for Damage Parcel No. 57 from $75,200 to $51,000, plus interest thereon, subject to prior partial payments of award and subject to all taxes and other lawful charges, if any, due and unpaid when title vested in the City of New York. As so modified, decree affirmed insofar as appealed from, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.